Exhibit 10.2

VOTING AND SUPPORT AGREEMENT

THIS AGREEMENT made the 18th day of November, 2013.

BETWEEN:

THE SHAREHOLDERS LISTED ON SCHEDULE A HERETO

(hereinafter called the “Shareholders” and each a “Shareholder”),

- and -

PATHEON INC.

a corporation incorporated under the laws of Canada (the “Company”)

- and -

JLL/DELTA PATHEON HOLDINGS, L.P.,

an exempt limited partnership organized under the laws of the Cayman Islands

(hereinafter called the “Purchaser”), (collectively, the “Parties”)

WHEREAS the Shareholders are the joint, legal and beneficial owners of
restricted voting shares of the Company, as more particularly described herein;

AND WHEREAS on the date hereof, the Purchaser is concurrently entering into an
arrangement agreement (the “Arrangement Agreement”) with the Company which
provides for, among other things, a business combination involving the Purchaser
and the Company by way of a plan of arrangement under Section 192 of the Canada
Business Corporations Act, pursuant to which the Purchaser will directly or
indirectly acquire all of the restricted voting shares (the “Shares”) of the
Company, other than Shares held by affiliates of the Purchaser, at a purchase
price of US$9.32 in cash per Share (the “Arrangement”);

AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Shareholders to (i) vote, or cause to be voted, all Shares, now or
hereafter, beneficially owned (including any shares issued upon the exercise of
any stock options or other convertible securities), or over which control or
direction is exercised, by the Shareholders (the “Owned Shares”) in favour of
the Arrangement and any matter that is necessary or desirable for the
consummation of the Arrangement and (ii) abide by the restrictions and covenants
set forth herein;

AND WHEREAS the Purchaser and the Company are relying on the covenants,
representations and warranties of the Shareholders set forth in this Agreement
in connection with the Purchaser’s and the Company’s respective execution and
delivery of the Arrangement Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE this Agreement witnesses that, in consideration of the premises
and the covenants and agreement herein contained, the Parties hereto agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 All capitalized terms used but not otherwise defined herein shall have the
respective meaning ascribed to them in the Arrangement Agreement.

ARTICLE 2

CERTAIN COVENANTS OF THE SHAREHOLDERS

2.1 Non-Solicitation. Each Shareholder hereby covenants and irrevocably agrees
that it shall, from the date hereof until the earlier of (i) the termination of
this Agreement pursuant to Article 4 and (ii) the Effective Time:

 

  (a) not, directly or indirectly, through any officer, director, employee,
representative (including any financial or other advisor) or agent or otherwise,
and shall not permit any such person to:

 

  (i) solicit, assist, initiate, knowingly encourage or otherwise facilitate
(including by way of furnishing or providing copies of, access to, or disclosure
of, any confidential information, properties, facilities, books or records of
the Company or any of its Subsidiaries or entering into any form of agreement,
arrangement or understanding) any inquiry, proposal or offer that constitutes an
Acquisition Proposal;

 

  (ii) enter into or otherwise engage or participate in any discussions or
negotiations with any Person (other than any Purchaser Party or Purchaser Party
Representative) regarding any inquiry, proposal or offer that constitutes or
could reasonably be expected to constitute an Acquisition Proposal;

 

  (iii) accept, approve, endorse or recommend, or publicly propose to accept,
approve, endorse or recommend any Acquisition Proposal, or take no position or
remain neutral with respect to, any public Acquisition Proposal; or

 

  (iv) accept, approve, endorse, recommend or execute or enter into or publicly
propose to accept, approve, endorse, recommend or execute or enter into any
agreement, letter of intent, understanding or arrangement relating to an
Acquisition Proposal.

 

  (b) immediately cease and terminate, and cause to be terminated, any
solicitation, encouragement, discussion, negotiation, or other activities
commenced prior to the date of this Agreement with any Person (other than any
Purchaser Party or Purchaser Party Representative) with respect to any
Acquisition Proposal; and

 

  (c) immediately notify the Purchaser and the Company, at first orally, and
then promptly and in any event within 24 hours in writing, of any Acquisition
Proposal, and shall provide the Purchaser and the Company with copies of all
written documents, correspondence or other material received by the Shareholder,
its affiliates or its, his, or her Representatives in respect of, from or on
behalf of any such Person in connection therewith and if not in writing or
electronic form, a description of the material terms of such correspondence sent
or communicated to the Shareholder, its affiliates or its, his, or her
Representatives.

2.2 Agreement to Vote in Favor. At any meeting of shareholders of the Company
(including the Company Meeting) called to vote upon the Arrangement or any of
the other transactions contemplated by the Arrangement Agreement or at any
adjournment or postponement thereof or in any other circumstances upon which a
vote, consent or other approval (including by written consent in lieu of a
meeting) with respect to the Arrangement or any of the other transactions
contemplated by the Arrangement Agreement is sought, the Shareholders shall
cause the Owned Shares to be counted as present for purposes of establishing
quorum and shall vote (or cause to be voted) the Owned Shares (i) in favour of
the approval of the Arrangement and each of the other transactions contemplated
by the Arrangement Agreement, and (ii) in favour of any other matter necessary
or desirable for the consummation of the Arrangement or any of the other
transactions contemplated by the Arrangement Agreement. Each Shareholder will
not commit any act that could restrict or affect the Shareholder’s legal power,
authority, and right to vote all of the Owned Shares or otherwise prevent or
disable the Shareholder from performing any of his or her obligations under this
Agreement. Without limiting the generality of the foregoing, except for this
Agreement, each Shareholder shall not enter into any voting agreement with any
person or entity with respect to any of the Owned Shares, grant any person or
entity any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Owned Shares, deposit any Owned Shares in a voting trust, or
otherwise enter into any agreement or arrangement with any person or entity
limiting or affecting the Shareholder’s legal power, authority, or right to vote
the Owned Shares in favour of the approval of the Arrangement and each of the
other transactions contemplated by the Arrangement Agreement. If either
Shareholder is the beneficial owner, but not the registered holder, of any of
the Owned Shares, such Shareholder agrees to take all actions necessary to cause
the registered holder and any nominees to vote all of the Owned Shares in
accordance with this Section 2.2.

2.3 Agreement to Vote Against. At any meeting of shareholders of the Company
(including the Company Meeting) or at any adjournment or postponement thereof or
in any other circumstances upon which a vote, consent or other approval of all
or some of the shareholders of the Company is sought (including by written
consent in lieu of a meeting), the Shareholders shall cause the Owned Shares to
be counted as present for purposes of establishing quorum and shall vote (or
cause to be voted) the Owned Shares against (i) any merger agreement or merger,
consolidation, combination, sale or transfer of a material amount of assets,
amalgamation, plan of arrangement, reorganization, recapitalization,
dissolution, liquidation or winding up of or by the Company or any other
Acquisition Proposal (other than the Arrangement or any of the other

 

2



--------------------------------------------------------------------------------

transactions contemplated by the Arrangement Agreement), (ii) any amendment of
the Company’s charter document or bylaws or other proposal or transaction
involving the Company or any of its Subsidiaries, which amendment or other
proposal or transaction would in any manner delay, impede, frustrate, prevent or
nullify the Arrangement or any of the other transactions contemplated by the
Arrangement Agreement or change in any manner the voting rights of the holders
of Shares, and (iii) any action, agreement, transaction or proposal that would
result in a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Arrangement Agreement or of the Shareholders
under this Agreement or otherwise impede, interfere with, delay, postpone,
discourage, or adversely affect the consummation of the Arrangement or any of
the other transactions contemplated by the Arrangement Agreement. If either
Shareholder is the beneficial owner, but not the registered holder, of any of
the Owned Shares, the Shareholder agrees to take all actions necessary to cause
the registered holder and any nominees to vote all of the Owned Shares in
accordance with this Section 2.3.

2.4 Restrictions on Transfer. Each Shareholder agrees to not directly or
indirectly, (i) Transfer (as defined below), or enter into any agreement, option
or other arrangement (including any profit-sharing arrangement) with respect to
the Transfer of any of the Owned Shares to any Person other than pursuant to the
Arrangement Agreement, which, for greater certainty, shall include any Transfer
made to an affiliate of the Shareholder as part of any pre-closing tax or other
structuring relating to the Arrangement that has been discussed with the Company
and the Purchaser prior to the date hereof or (ii) grant any proxies, deposit
any of the Owned Shares into any voting trust or enter into any voting
arrangement, whether by proxy, voting agreement or otherwise, with respect to
the Owned Shares, other than pursuant to this Agreement. For the purposes of
this Agreement, “Transfer” means, with respect to any security, (a) any direct
or indirect assignment, sale, transfer, tender, exchange, pledge, hypothecation,
or the grant, creation, or suffrage of a Lien in or upon, or the gift, grant, or
placement in trust or other disposition of such security (including transfers by
testamentary or intestate succession, by domestic relations order or other court
order, or otherwise by operation of law) or any right, title, or interest
therein (including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise) (b) any
short sale with respect to such security, entering into or acquiring a
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security, or entering into any other
hedging or other derivative transaction that has the effect of either directly
or indirectly materially changing the economic benefits or risks of ownership of
such security, and (c) each agreement, arrangement, or understanding, whether or
not in writing, to effect any of the foregoing.

 

3



--------------------------------------------------------------------------------

2.5 Revocation of Prior Proxies

Each Shareholder hereby revokes any proxies heretofore given by it in respect of
the Owned Shares.

2.6 Other Covenants. Each Shareholder agrees:

 

  (a) not take any other action of any kind, directly or indirectly, which could
reasonably be regarded as likely to reduce the success of, or delay or interfere
with the completion of, the Arrangement and the other transactions contemplated
by the Arrangement Agreement and this Agreement.

 

  (b) not do indirectly that which it may not do directly by the terms of
Article 2.

 

  (c) not to, directly or indirectly, exercise or cause to be exercised any
rights of appraisal or dissent or otherwise oppose in any manner the treatment
of any Owned Shares pursuant to the Arrangement.

 

  (d) not to requisition or join in the requisition of any meeting of holders of
Shares.

 

  (e) to provide the Company or the Purchaser, upon request, with evidence that
the Shareholder has complied with its, her or his obligations to vote in favour
of the approval, consent, ratification and adoption of the Arrangement and the
Arrangement Resolution (as applicable) and not to revoke any voting instructions
or proxy executed and delivered in respect thereto.

 

  (f) to the following disclosure matters:

 

  (i) details of this Agreement being set out in the Company Circular and/or any
press release of the Company or the Purchaser relating to the Company Meeting or
the Arrangement;

 

  (ii) this Agreement being publicly filed on SEDAR and/or EDGAR, and/or
available for inspection to the extent required by Law; and

 

  (iii) details of this Agreement being set out in an early warning report to be
filed by the Purchaser.

2.7 Alternative Transaction. If the Purchaser concludes after the date of this
Agreement that it is necessary or desirable to proceed with a form of
transaction other than the Arrangement whereby the Purchaser and/or its
affiliates would effectively acquire all the Shares or all or substantially all
of the business, properties and assets of the Company on economic and other
terms and conditions (including, without limitation, tax treatment) having
consequences to the Shareholders that are, in its, his or her reasonable
objective opinion, equivalent to or better than those contemplated by this
Agreement and the Arrangement Agreement (any such transaction is referred to as
an “Alternative Transaction”), then each Shareholder agrees to support the
completion of the Alternative Transaction, including, if necessary, by tendering
or voting the Owned Shares to a take-over bid or in favour of a special
resolution approving the Alternative Transaction.

 

4



--------------------------------------------------------------------------------

2.8 No Fettering of Discretion. Notwithstanding any other provision of this
Agreement, the Company and the Purchaser hereby agree and acknowledge that the
Shareholder is bound hereunder solely in his or her capacity as a securityholder
of the Company and that the provisions hereof shall not be deemed or interpreted
to bind the Shareholder in his or her capacity as a director or officer of the
Company.

2.9 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Purchaser any direct or indirect economic benefit or ownership or
incidence of ownership of, or relating to, any Owned Shares. All rights,
ownership and economic benefits of and relating to the Owned Shares shall remain
vested in and belong to the Shareholders, and the Purchaser shall have no
authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct the Shareholders in the voting of any of the Owned
Shares, except as otherwise provided herein, or in the performance of the
Shareholders’ duties or responsibilities as Shareholders of the Company.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

3.1 Representations and Warranties. Each Shareholder represents, warrants and,
where applicable, covenants to the Purchaser and the Company as follows and
acknowledges that the Purchaser and the Company are relying upon these
representations, warranties and covenants in connection with the entering into
of this Agreement and the Arrangement Agreement and the purchase by the
Purchaser of the Owned Shares under the Arrangement:

 

  (a) if the Shareholder is not an individual:

 

  (i) the Shareholder has been duly formed and is validly existing under the
laws of the jurisdiction of its incorporation and has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; and

 

  (ii) the execution and delivery of this Agreement by the Shareholder and the
performance by it of its obligations hereunder have been duly authorized and no
other proceedings on its part are necessary to authorize this Agreement and the
performance of its obligations hereunder.

 

  (b) if the Shareholder is an individual, the Shareholder has the legal
capacity to execute and deliver this Agreement and performance of his or her
obligations hereunder;

 

  (c) this Agreement has been duly executed and delivered by the Shareholder
and, assuming the due authorization, execution and delivery by the Purchaser and
the Company, constitutes a legal, valid and binding obligation, enforceable by
the Purchaser and the Company against the Shareholder in accordance with its
terms, subject, however, to limitations imposed by Law in connection with
bankruptcy, insolvency or similar proceedings and to the extent that the award
of equitable remedies such as specific performance and injunction is within the
discretion of the court from which they are sought;

 

5



--------------------------------------------------------------------------------

  (d) the Shareholder, together with the other Shareholder named on Schedule A
to this Agreement, are the sole joint, unconditional legal and beneficial owners
of the number of Owned Shares and the stock options or other securities or
rights exerciseable, directly or indirectly, to acquire Shares listed on
Schedule A to this Agreement, and the Shareholder has no legal or beneficial
interest in, or control or direction over, any other Shares or such options,
securities or rights;

 

  (e) the Shareholder, together with the other Shareholder named on Schedule A
to this Agreement, have the sole joint right to sell and vote all the Owned
Shares and all the Owned Shares shall, at the Effective Time, be beneficially
owned solely by such Shareholders jointly with good and marketable title
thereto, free and clear of any Liens of any nature or kind whatsoever;

 

  (f) no person, firm or corporation has any agreement or option, or any right
or privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement or option, for the purchase, acquisition or Transfer from the
Shareholder of any of the Owned Shares or any interest therein or right thereto,
except the Purchaser pursuant to this Agreement;

 

  (g) none of the Owned Shares are subject to any power of attorney or attorney
in fact, proxy, voting trust, vote pooling or other agreement, or any right or
privilege capable of becoming an agreement, with respect to the right to vote,
call meetings of shareholders or give consents or approvals of any kind;

 

  (h) none of the execution and delivery by the Shareholder of this Agreement or
the completion or performance of the transactions contemplated hereby or the
compliance by the Shareholder with the Shareholder’s obligations hereunder will
result in a breach of (i) the constating documents of the Shareholder, if the
Shareholder is not an individual; (ii) any agreement or instrument to which the
Shareholder is a party or by which the Shareholder or any of the Shareholder’s
property or assets is bound; (iii) to the knowledge of the Shareholder, any
judgment, decree, order or award of any Governmental Entity; or (iv) to the
knowledge of the Shareholder, any Law, relevant in the context of the
Arrangement or this Agreement;

 

  (i) the Shareholder acknowledges that it has had the opportunity to obtain
independent legal advice with respect to the Agreement and the Arrangement;

 

  (j) the Shareholder has received, and is familiar with, the terms of the
Arrangement Agreement;

 

  (k)

(i) the only securities of the Company owned, directly or indirectly, or over
which control or direction is exercised, by the Shareholder are those listed on
Schedule A to this Agreement and (ii) the Shareholder has no agreement or
option, or right or privilege (whether by law,

 

6



--------------------------------------------------------------------------------

  pre-emptive or contractual) capable of becoming an agreement or option, for
the purchase or acquisition by the Shareholder or transfer to the Shareholder of
additional Shares other than upon the exercise of stock options, if any set
forth on Schedule A to this Agreement; and

 

  (l) there are no Proceedings in progress or pending or, to the knowledge of
the Shareholder, threatened against the Shareholder or its affiliates that would
adversely affect in any manner the ability of the Shareholder to enter into this
Agreement and to perform its obligations hereunder or the title of the
Shareholder to any of the Owned Shares.

3.2 Survival of Representations. The representations and warranties of the
Shareholders set forth in Article 3 shall survive the completion of the purchase
by the Purchaser of the Owned Shares under the Arrangement and, despite such
completion, shall continue in full force and effect for the benefit of the
Purchaser and the Company for a period of one year from the date of this
Agreement, except for the representation and warranty in Section 3.1(e) above,
which shall survive indefinitely.

ARTICLE 4

TERMINATION

4.1 Termination. This Agreement shall terminate upon the earliest of:

 

  (a) written agreement of the Parties to terminate the Agreement;

 

  (b) the Arrangement Agreement has been terminated in accordance with its
terms; or

 

  (c) the Effective Time.

ARTICLE 5

GENERAL

5.1 Further Assurances. The Parties shall, from time to time, promptly execute
and deliver all such further documents and instruments and do all such acts and
things as the other party may reasonably require to effectively carry out the
intent of this Agreement.

5.2 Amendment. This Agreement may only be amended by mutual written agreement of
the Parties hereto.

5.3 Assignability. This Agreement shall not be assignable by any party without
the prior written consent of the other party, other than by the Purchaser to one
of its direct or indirect Subsidiaries. This Agreement shall be binding upon and
shall enure to the benefit of and be enforceable by each of the Parties hereto
and their respective successors and permitted assigns.

5.4 Time. Time shall be of the essence of this Agreement.

 

7



--------------------------------------------------------------------------------

5.5 Notices. Any notice, or other communication given regarding the matters
contemplated by this Agreement must be in writing, sent by personal delivery,
courier or facsimile (but not by electronic mail) and addressed:

 

  (a) to the Purchaser at:

JLL/Delta Patheon Holdings, L.P.

c/o JLL Partners, Inc.

450 Lexington Avenue, 31st Floor

New York, NY 10017

  Attn: Daniel Agroskin

       Michel Lagarde

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware, U.S.A.

19899-0636

 

  Attention: Robert B. Pincus

  Telephone: (302) 651-3090

  Facsimile: (302) 434-3090

with a copy to:

Borden Ladner Gervais LLP

Scotia Plaza

40 King Street West, Suite 4400

Toronto, Canada M5H 3Y4

 

  Attention: Paul A.D. Mingay/Jason Saltzman

  Telephone: (416) 367-6006/(416) 367-6196

  Facsimile: (416) 367-7098/(416) 361-2770

 

  (b) to the Company at:

Patheon Inc.

4721 Emperor Boulevard

Durham, NC 27703

 

  Attention: Jason Conner

  Telephone: (919) 226-3340

  Facsimile: (919) 474-2269

 

8



--------------------------------------------------------------------------------

with a copy to:

Dentons LLP

99 Bank Street, Suite 1420

Ottawa, Canada K1P 1H4

 

  Attention: Andrea C. Johnson

  Telephone: (613) 783-9655

  Facsimile: (613) 614-0292

 

  (c) to the Shareholders at:

                 

Attn:                                                          

Telephone:                                                

Facsimile:                                                  

Any notice or other communication is deemed to be given and received (i) if sent
by personal delivery or same day courier, on the date of delivery if it is a
Business Day and the delivery was made prior to 4:00 p.m. (local time in place
of receipt) and otherwise on the next Business Day, (ii) if sent by overnight
courier, on the next Business Day, or (iii) if sent by facsimile, on the
Business Day following the date of confirmation of transmission by the
originating facsimile.

5.6 Governing Law.

(a) This Agreement will be governed by and interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

(b) Each Party irrevocably attorns and submits to the non-exclusive jurisdiction
of the Ontario courts situated in the City of Toronto and waives objection to
the venue of any proceeding in such court or that such court provides an
inconvenient forum.

5.7 Remedies. Each Shareholder agrees and acknowledges that: (i) money damages
would not be a sufficient remedy for any breach of this Agreement by it; (ii) in
addition to any other remedies at law or in equity that the Purchaser and the
Company may have, the Purchaser and the Company shall be entitled to seek
equitable relief, including injunction and specific performance, in addition to
any other remedies available to the Purchaser and the Company, in the event of
any breach of the provisions of this Agreement; and (iii) if it is a defendant
or respondent, it shall waive any requirement for the securing or posting of any
bond in connection with such remedy. Each Shareholder hereby consents to any
preliminary applications for such relief to any court of competent jurisdiction.
The prevailing party shall be reimbursed for all costs and expenses, including
reasonable legal fees, incurred in enforcing the other party’s obligations
hereunder. Such remedies shall not be deemed to be exclusive remedies for the
breach of this Agreement but shall be in addition to all other remedies at law
or in equity.

 

9



--------------------------------------------------------------------------------

5.8 Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable by any court of competent jurisdiction, that
provision will be severed from this Agreement and the remaining provisions shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

5.9 Waiver. No waiver of any of the provisions of this Agreement will constitute
a waiver of any other provision (whether or not similar). No waiver will be
binding unless executed in writing by the Party to be bound by the waiver. A
Party’s failure or delay in exercising any right under this Agreement will not
operate as a waiver of that right. A single or partial exercise of any right
will not preclude a Party from any other or further exercise of that right or
the exercise of any other right.

5.10 Rules of Construction. The Parties to this Agreement waive the application
of any Law or rule of construction providing that ambiguities in any agreement
or other document shall be construed against the Party drafting such agreement
or other document.

5.11 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties. There are no representations,
warranties, covenants, conditions or other agreements, express or implied,
collateral, statutory or otherwise, between the Parties in connection with the
subject matter of this Agreement, except as specifically set forth in this
Agreement. The Parties have not relied and are not relying on any other
information, discussion or understanding in entering into and completing the
transactions contemplated by this Agreement.

5.12 Counterparties. This Agreement may be executed in any number of
counterparts (including counterparts by facsimile) and all such counterparts
taken together shall be deemed to constitute one and the same instrument. The
Parties shall be entitled to rely upon delivery of an executed facsimile or
similar executed electronic copy of this Agreement, and such facsimile or
similar executed electronic copy shall be legally effective to create a valid
and binding agreement between the Parties.

[Remainder of this page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.

 

JLL/DELTA PATHEON HOLDINGS, L.P. By its general partner, JLL/DELTA PATHEON GP,
LTD. By:       Name:   Title: PATHEON INC. By:       Name:   Title: JLL PATHEON
HOLDINGS, LLC By:       Name:   Title:

 

SIGNED AND DELIVERED in the presence of:     ))         ))       ))       ))    
        Witness     ))   [Shareholder A] SIGNED AND DELIVERED in the presence
of:     ))       ))       ))       ))             Witness     ))   [Shareholder
B]

[Counterpart to Voting and Support Agreement]